Case: 21-20397     Document: 00516280839          Page: 1    Date Filed: 04/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        April 14, 2022
                                  No. 21-20397                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   Leopoldo Mendoza-Gomez,

                                                            Plaintiff—Appellant,

                                       versus

   Union Pacific Railroad, Individually and Successor-in-
   Interest to Southern Pacific Transportation Company,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-4742


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant   Leopoldo        Mendoza-Gomez       (“Mendoza-
   Gomez”) appeals the district court’s summary judgment in favor of his
   former employer, Defendant-Appellee Union Pacific Railroad Company



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20397     Document: 00516280839          Page: 2   Date Filed: 04/14/2022




                                   No. 21-20397


   (“Union”). Because we agree with the district court’s conclusion that
   Mendoza-Gomez’s claims are barred by a release agreement between the
   parties, we AFFIRM.
                  I. FACTUAL & PROCEDURAL BACKGROUND
         Mendoza-Gomez worked for Union as a laborer from 1969 to 1989. He
   alleges that, while working for Union, he was exposed to various toxic
   substances including asbestos, silica sand, diesel fumes, and secondhand
   cigarette smoke. According to Mendoza-Gomez, he was diagnosed with
   cancer and asbestosis in 2019. Shortly thereafter, he filed this suit against
   Union in federal district court alleging personal injury claims under the
   Federal Employers’ Liability Act (“FELA”) and the Locomotive Inspection
   Act (“LIA”). Union filed an answer and amended answer to Mendoza-
   Gomez’s complaint asserting that his claims were “barred by the applicable
   statute of repose, and/or under the doctrines of release, waiver, laches,
   and/or estoppel.” More specifically, Union alleged that in 2012, Mendoza-
   Gomez pursued an occupational tort claim against Union through a toxic tort
   litigation firm. To resolve the claim, the parties entered into a release
   agreement on February 6, 2012, containing the following language:
                 [Mendoza-Gomez] agrees to accept said sum as
                 full and complete compromise of any and all
                 Claims which have accrued or which may
                 hereafter accrue in favor of [Mendoza-Gomez]
                 and against [Union] as a result of [Mendoza-
                 Gomez’s] alleged illnesses, injuries, cancers,
                 future cancers, diseases, and/or death, or any
                 fears or psychological disorders relating to
                 contracting same, as a result of Alleged
                 Exposures while [Mendoza-Gomez] was
                 employed by [Union]. This release not only
                 includes Claims which are presently existing or
                 known, but also Claims which may develop or




                                        2
Case: 21-20397      Document: 00516280839           Page: 3   Date Filed: 04/14/2022




                                     No. 21-20397


                 become known in the future. [Mendoza-Gomez]
                 hereby acknowledges receipt of payment by
                 execution of this Release, and agrees that such
                 consideration is being paid and will be accepted
                 in full, final and complete compromise and
                 settlement of all Claims, demands, actions,
                 injuries, damages, costs and compensation of any
                 kind or nature whatsoever arising out of the
                 subject matter of this Release, being any Alleged
                 Exposure, whether known or unknown, whether
                 or not ascertainable at the time this Release is
                 executed.

   The signatures of Mendoza-Gomez and Maria Mendoza-Gomez are on the
   final pages of the release, along with language indicating that they received
   the advice of counsel prior to signing. The release was notarized and signed
   by Mendoza-Gomez’s attorney the same day.
          Mendoza-Gomez then moved for judgment on the pleadings as to
   Union’s affirmative defense of release. Therein, Mendoza-Gomez argued
   that Union’s amended answer alleging the affirmative defense of release was
   legally deficient and failed to provide him fair notice of the defense asserted.
   Union responded and then moved for summary judgment. In July 2021, the
   district court denied Mendoza-Gomez’s motion for judgment on the
   pleadings and granted summary judgment in favor of Union.
          In its order, the district court explained that because Mendoza-Gomez
   was a party to the release agreement and the agreement related to the claims
   asserted in his complaint, he had fair notice of what was encompassed in
   Union’s affirmative defense of release. The district court then concluded
   that Union had sufficiently pled the affirmative defense of release and denied
   Mendoza-Gomez’s motion for judgment on the pleadings. Turning to
   Union’s motion, the district court determined that the plain language of the




                                          3
Case: 21-20397      Document: 00516280839            Page: 4    Date Filed: 04/14/2022




                                      No. 21-20397


   release barred all of Mendoza-Gomez’s claims and granted summary
   judgment in favor of Union. Mendoza-Gomez filed this appeal.
                             II. STANDARD OF REVIEW
          We conduct a de novo review of a district court’s ruling on a Rule
   12(c) motion for judgment on the pleadings. See In re Katrina Canal Breaches
   Litig., 495 F.3d 191, 205 (5th Cir. 2007). “The standard for deciding such a
   motion is the same as that for a Rule 12(b)(6) motion to dismiss for failure to
   state a claim.” Id. Our inquiry is whether “in the light most favorable to the
   plaintiff, the complaint states a valid claim for relief.” Id.
          We also conduct a de novo review of a district court’s grant of
   summary judgment. Sanders v. Christwood, 970 F.3d 558, 561 (5th Cir. 2020).
   “Summary judgment is proper ‘if the movant shows that there is no genuine
   dispute as to any material fact and the movant is entitled to judgment as a
   matter of law.’” Id. (citing FED. R. CIV. P. 56(a)). A dispute regarding a
   material fact is “genuine” if the evidence is such that a reasonable jury could
   return a verdict in favor of the nonmoving party. Anderson v. Liberty Lobby,
   Inc., 477 U.S. 242, 248 (1986). “Conclusional allegations and
   unsubstantiated assertions may not be relied on as evidence by the
   nonmoving party.” Carnaby v. City of Houston, 636 F.3d 183, 187 (5th Cir.
   2011); see also Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). “The party
   opposing summary judgment is required to identify specific evidence in the
   record and to articulate the precise manner in which that evidence supports
   his or her claim.” Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir.
   1998). “A panel may affirm summary judgment on any ground supported by
   the record, even if it is different from that relied on by the district court.”
   Reed v. Neopost USA, Inc., 701 F.3d 434, 438 (5th Cir. 2012) (internal
   quotation marks and citation omitted).




                                           4
Case: 21-20397      Document: 00516280839            Page: 5    Date Filed: 04/14/2022




                                      No. 21-20397


                                   III. DISCUSSION
          On appeal, Mendoza-Gomez argues that: (1) Union waived the
   affirmative defense of release by failing to provide fair notice of the defense
   in its answer to the motion for judgment on the pleadings; (2) Union has
   failed to establish all of the elements of its affirmative defense of release; and
   (3) the release is void under § 5 of FELA. We disagree.
          “Generally, under Rule 8(c) affirmative defenses must be raised in the
   first responsive pleading.” Pasco v. Knoblauch, 566 F.3d 572, 577 (5th Cir.
   2009); FED. R. CIV. P. 8(c). Nevertheless, “[w]here the matter is raised in
   the trial court in a manner that does not result in unfair surprise . . . technical
   failure to comply precisely with Rule 8(c) is not fatal.” Id. (citation omitted).
   This court has acknowledged that “an affirmative defense is not waived if the
   defendant raised the issue at a pragmatically sufficient time, and [the
   plaintiff] was not prejudiced in its ability to respond.” Id. (internal quotation
   marks and citation omitted). The Supreme Court has explained that the
   purpose of Rule 8(c) “is to give the opposing party notice of the affirmative
   defense and a chance to argue why it should not apply.” Id. at 577–78.
   “Where the movant bears the burden of proof on an affirmative defense such
   as release, the movant must establish beyond peradventure all of the essential
   elements of the defense to warrant judgment in his favor.” Addicks Servs.,
   Inc. v. GGP-Bridgeland, LP, 596 F.3d 286, 293 (5th Cir. 2010) (internal
   quotation marks and citation omitted).
          A release such as the one between Mendoza-Gomez and Union is
   considered a contract. See BP Expl. & Prod., Inc. v. Claimant ID 100281817,
   919 F.3d 284, 287 (5th Cir. 2019). Under Texas law, “[t]o establish contract
   formation, a party must prove an offer and acceptance and a meeting of the
   minds on all essential terms.” Ibe v. Jones, 836 F.3d 516, 524 (5th Cir. 2016)
   (internal quotation marks and citation omitted). “In construing a contract, a




                                           5
Case: 21-20397      Document: 00516280839            Page: 6   Date Filed: 04/14/2022




                                      No. 21-20397


   court must ascertain the true intentions of the parties as expressed in the
   writing itself.” Huckaba v. Ref-Chem, L.P., 892 F.3d 686, 689 (5th Cir. 2018).
   To do so, we “examine and consider the entire writing in an effort to
   harmonize and give effect to all the provisions of the contract so that none
   will be rendered meaningless.” Id. Our analysis begins and ends with the
   contract’s express language. Id.
          As a preliminary matter, Mendoza-Gomez complains that Union
   failed to provide sufficient notice of the affirmative defense of release and has
   thus waived the defense. As the district court observed, however, Mendoza-
   Gomez signed the release that Union references in its affirmative defense
   before a notary and pursuant to the advice of counsel. Consequently,
   Mendoza-Gomez’s argument that he did not receive notice of the release or
   its contents is belied by the record.
          Likewise, we reject Mendoza-Gomez’s argument that “[b]ecause
   [Union] redacted the amount of consideration paid from the Release
   document, it failed, not only on the pleadings, but also in its summary
   judgment proof.” Although Union produced a redacted copy of the release
   during these proceedings to protect the parties’ privacy, the unredacted copy
   of the release that Mendoza-Gomez signed upon the advice of counsel and
   before a notary in 2012 provided the settlement amount that he agreed to
   receive in exchange for signing the release. Union’s use of a redacted copy of
   the release in the district court proceedings does not negate the release’s
   validity as competent summary judgment evidence. Moreover, the express
   language of the release clearly provides that Mendoza-Gomez accepted the
   settlement amount as consideration in exchange for his full and complete
   release of any and all claims, accruing then and in the future, against Union
   as a consequence of any “alleged illnesses, injuries, cancers, future cancers,
   diseases, and/or death” that purportedly resulted from Mendoza-Gomez’s
   exposure to toxic chemicals while working for Union. This language is clear



                                           6
Case: 21-20397      Document: 00516280839           Page: 7   Date Filed: 04/14/2022




                                     No. 21-20397


   and unambiguous and Mendoza-Gomez’s arguments to the contrary are
   without merit.
          We are equally unpersuaded by Mendoza-Gomez’s assertion that the
   release is void under § 5 of the FELA on grounds that the Act prohibits
   common carriers from exempting themselves from liability through
   contractual agreements. See 45 U.S.C. § 55 (“Any contract, rule, regulation,
   or device whatsoever, the purpose or intent of which shall be to enable any
   common carrier to exempt itself from any liability created by this chapter,
   shall to that extent be void[.]”). As the Supreme Court has explained in
   rejecting this precise argument, “[i]t is obvious that a release is not a device
   to exempt from liability but is a means of compromising a claimed liability
   and to that extent recognizing its possibility. Where controversies exist as to
   whether there is liability, and if so for how much, Congress has not said that
   parties may not settle their claims without litigation.” Callen v. Pa. R. Co.,
   332 U.S. 625, 631 (1948).
          In sum, we agree with the district court that the release between the
   parties constitutes a valid and enforceable contract that bars the claims that




                                          7
Case: 21-20397         Document: 00516280839               Page: 8      Date Filed: 04/14/2022




                                          No. 21-20397


   Mendoza-Gomez alleges against Union in this suit. 1 See Huckaba, 892 F.3d
   at 689. The district court did not err in denying Mendoza-Gomez’s motion
   for judgment on the pleadings, see In re Katrina Canal Breaches Litig., 495
   F.3d at 205, nor did it err in granting summary judgment in favor of Union.
   See Sanders, 970 F.3d at 561.
                                      IV. CONCLUSION
           For the foregoing reasons, the district court’s judgment is
   AFFIRMED. All pending motions are DENIED.




           1
               In a recently filed Rule 28j letter, Mendoza-Gomez draws this court’s attention
   to a recent district court opinion involving a similar release to the one here. See Hartman v.
   Ill. R.R. Co., No. 20-1633, 2022 WL 912102 (E.D. La. Mar. 29, 2022). There, Hartman (a
   former railroad employee) had previously suffered an injury to his thumb and ultimately
   settled his claims with the railroad company. Id. at *1. In doing so, Hartman signed a release
   covering future claims of any type against the company, including claims involving alleged
   exposure to toxic chemicals. Id. Years later, Hartman was diagnosed with cancer and filed
   suit against the railroad. Id. The railroad company moved for summary judgment arguing
   that Hartman’s claims were barred by the release. Id. The district court disagreed and
   denied summary judgment. Id. at *2. It explained that the release contained “a boilerplate
   list of hazards to which [the plaintiff] may have been exposed. The Release does not discuss
   the ‘scope and duration of the known risks’ or list the ‘specific risks’ that he faced. The
   Release therefore does not evince a clear intent by the parties to release Defendant from
   liability for Plaintiff’s cancer.” Id.
            As a preliminary matter, we note that we are not bound by the district court’s
   holding in Hartman. Moreover, the facts and circumstances in Mendoza-Gomez’s appeal
   are distinguishable from those in Hartman. Unlike Hartman, Mendoza-Gomez’s original
   claim against the railroad company involved his alleged exposure to toxic chemicals—not
   a thumb injury. Consequently, the release Mendoza-Gomez signed was specific to the types
   of injuries involved in his original complaint against Union, as well as those he claimed he
   suffered years later—including “cancers” and “future cancers.” In other words, the list of
   claims Mendoza-Gomez released was not a boilerplate list of hazards unrelated to his
   current claims and he cannot now claim that the release did not evince his clear intent to
   release Union from liability for his alleged cancer in this suit. For these reasons, we
   conclude that Hartman, even if controlling, would have no bearing on Mendoza-Gomez’s
   appeal.




                                                 8